UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SEC FILE NUMBER 000-51916 FORM 12b-25 NOTIFICATION OF LATE FILING (Check one): o Form 10-Ko Form 20-Fþ Form 10-Qo Form N-SAR þ For Period Ended:September 30, 2007 oTransition Report on Form 10-K oTransition Report on Form 20-F oTransition Report on Form 11-K oTransition Report on Form 10-Q oTransition Report on Form N-SAR oFor the Transition Period Ended: If the notification relates to a portion of the filing checked above, identify the Item(s) to which the notification relates: PART I — REGISTRANT INFORMATION ICON Leasing Fund Eleven, LLC Full Name of Registrant Former Name if Applicable 100 Fifth Avenue, 4th Floor Address of Principal Executive Office (Street and Number) New York, New York 10011 City, State and Zip Code PART II — RULES 12b-25(b) AND (c) If the subject report could not be filed without unreasonable effort or expense and the registrant seeks relief pursuant to Rule 12b-25(b), the following should be completed. (Check box if appropriate) þ (a)The reason described in reasonable detail in Part III of this form could not be eliminated without unreasonable effort or expense (b)The subject annual report, semi-annual report, transition report on Form 10-K, Form 20-F, Form 11-K or Form N-SAR, or Form N-CSR or portion thereof, will be filed on or before the fifteenth calendar day following the prescribed due date; or the subject quarterly report or transition report on Form 10-Q, or portion thereof will be filed on or before the fifth calendar day following the prescribed due date; and (c)The accountant’s statement or other exhibit required by Rule 12b-25(c) has been attached if applicable. PART III — NARRATIVE State below in reasonable detail why forms 10-K, 20-F, 11-K, 10-Q, N-SAR, N-CSR, or the transition report or portion thereof, could not be filed within the prescribed time period The Registrant requires additional time to prepare and file its Quarterly Report on Form 10-Q for the fiscal quarter endedSeptember 30, 2007 (the “10-Q”) because the Registrant and its independent registered public accounting firm are still in the process of completing the preparation and review of the financial statements as ofSeptember 30, 2007 and are not able to finish such process in a manner to allow the timely filing of the 10-Q without unreasonable effort or expense. PART IV — OTHER INFORMATION (1)Name and telephone number of person to contact in regard to this notification Michael A. Reisner (212) 418-4700 (Name) (Area Code) (Telephone Number) (2)Have all other periodic reports required under Section 13 or 15(d) of the Securities Exchange Act of 1934 or Section 30 of the Investment Company Act of 1940 during the preceding 12 months or for such shorter period that the registrant was required to file such report(s) been filed ? If answer is no, identify report(s). Yes þ No ྑ (3)Is it anticipated that any significant change in results of operations from the corresponding period for the last fiscal year will be reflected by the earnings statements to be included in the subject report or portion thereof? Yes
